Citation Nr: 1821800	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee status post total arthroplasty.

2.  For the period prior to September 26, 2017, entitlement to an evaluation in excess of 10 percent for a left knee fracture, tibia and fibula.

3.  For the period from September 26, 2017 to present, entitlement to an evaluation in excess of 100 percent for left knee status post total arthroplasty (previously left knee fracture, tibia and fibula).


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from October 1976 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2012, July 2014, and January 2017, the Board remanded the Veteran's claims for further development.  The ordered development has been completed and evidence associated with the claims file, and these matters are now returned to the Board for further appellate review.  A more detailed procedural posture is set forth in those remands.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis was not manifested in service or within one year of discharge.

2.  The Veteran's lumbar spine disability is not shown to be proximately due to or aggravated by service-connected disability.

3.  For the period prior to September 26, 2017, the Veteran's left knee fracture, tibia and fibula, manifested by a meniscal tear.

4.  From September 26, 2017 to present, the Veteran's left knee, status post total knee arthroplasty, is currently assigned the maximum available schedular rating (100 percent).
CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met; service connection may not be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  For the period prior to September 26, 2017, the criteria for an evaluation of 20 percent, but no more, for the left knee fracture, tibia and fibula, are met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

3.  From September 26, 2017 to present, the criteria for an evaluation in excess of 100 percent for the left knee, status post total knee arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that April 2008 and June 2008 notice letters satisfied the duty to notify provisions of the VCAA.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA treatment records, and his private treatment records are all in the claims file.  

In that regard, the Board acknowledges that at the December 2009 DRO hearing, the Veteran identified treatment at the VA medical center in Kansas City from December 1980 through 1988 for his claimed low back disability.  The Board finds that the RO has exhausted all reasonable administrative efforts to obtain the records.  See Formal Finding of Unavailability, August 2009.  The Veteran was notified in August 2009 of the RO's efforts to obtain the records but that they could not be found.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

The Board also acknowledges that in July 1990, a negative response was received from the National Personnel Records Center (NPRC) in response to a request for the Veteran's service treatment records.  Regardless, the Veteran has submitted copies of a substantial number of his service treatment records, including medical records of the cited February 1977 automobile accident, the February 1978 fall accident, as well as a copy of his August 1980 separation examination report.  He has not referenced any other outstanding service treatment record relating to the claim, or referenced any other treatment in service.  Therefore, the Board finds that although the claims file may not contain one complete set of his service treatment records, all of the relevant service treatment records relating to his claimed low back disability have been associated with the claims file, and that any further attempts to obtain more records would be futile for purposes of the claimed low back disability.

In May 2012, July 2014, and January 2017, the Board remanded the Veteran's claims for further development.  The Board directed that the Veteran be provided a new VA examination to address whether his claimed low back disability is related to his active service or is secondary to his service-connected right and left knee disabilities, and that he be provided a VA examination to address the current severity of his left knee disability.  Ultimately, the Veteran was afforded an April 2017 VA examinations relating to his claimed low back disability, and relating to his service-connected left knee disability.  The examiners answered all the questions posed by the Board and provided adequate rationales for the conclusions provided.  Also, the Board directed that the AOJ associate with the claims file all of the Veteran's more recent VA treatment records, which were subsequently obtained.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

A.  Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A veteran may also establish service connection for a "chronic" listed in 
38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2017).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  
38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty in the Navy from October 1976 to October 1980.  He contends that he has a low back disability that is related to his active service.  Specifically, he alleges that he injured his back in an automobile accident in February 1977 (being struck as a pedestrian), and in a February 1978 falling incident.

During the Veteran's active service, a February 1977 Baptist Memorial Hospital record shows the Veteran was home on leave when he was crossing the street and was struck by a car in the left leg.  The hospital clinicians noted a closed fracture of the left tibia and fibula, contusion of the right tibia, and a laceration of the lower lip. "No other injuries were complained of." See Treatment records, received February 2009.  An April 1977 Medical Board report shows that pertinent physical findings after the accident were limited to the Veteran's left leg.  See STRs, received August 2014 at p.3 of 17.  After several months of limited duty, the Veteran attended a service school and completed a tour of duty aboard ship.  In February 1978, the Veteran complained of low back pain after falling onto his back the day prior carrying 60 pounds.  Pain in the T4-T8 area was noted, full range of motion, and paraspinal muscle spasm.  A thoracic contusion was diagnosed.  See Treatment records, received February 2009 at p.2.  His August 1980 separation examination report shows that examination of his spine and lower extremities was normal, and the Veteran countersigned the report.  See Medical records, received November 2006 at p.1.

Post-service, a February 1991 VA examination report shows the Veteran reported he injured his left leg and low back when hit by a vehicle in 1977.  He reported aching pain and stiffness.  Normal range of motion was found, and an x-ray of the lumbar spine was negative.  No lumbar spine disability was found.

A December 1997 VA examination report shows limitation of motion of the lumbar spine, but a lumbar spine x-ray was normal.  Chronic low back pain was diagnosed, but no etiological opinion was provided.

The Veteran's VA treatment records show he has reported low back pain since 2003.  See VA treatment records, received August 2003 at p.8 of 24.  A December 2008 VA medical record shows that an MRI of the Veteran's spine revealed some arthritis and degenerative discs in his middle and lower back.  See VA treatment records, received February 2009 at p.13 of 14.  

A July 2008 VA examination report shows the Veteran reported that since being struck in his left leg by a vehicle in service, he has shifted his weight from the left leg to the right.  He also reported that in service, he fell one day moving supplies and developed low back pain.  He reported continued low back pain.  An x-ray report shows findings that the vertebral body heights and intervertebral disc spaces were maintained, and an impression of tiny endplate osteophytes at T12 and L3.  The examiner recorded a diagnosis of mild degenerative joint disease of lumbar spine with minimal loss of function.  The examiner opined that the Veteran's lumbar spine disability is less likely than not due to his service-connected left knee disability (old healed facture of left tibia and fibula).  The examiner reasoned that there was no evidence of any abnormal weight bearing, the Veteran's gait and posture were normal, and it is more likely due to regular wear and tear process.  .  The Board acknowledges that aggravation was not addressed by the July 2008 VA examiner, or direct service connection.

A June 2010 private orthopedic record by Dr. R.D. shows the Veteran reported occasional low back pain since the 1977 automobile accident.  It shows he was 5'9", 285 pounds, walked with a non-antalgic gait, and had no significant list.  Dr. R.D. noted that x-rays and an MRI were reviewed, which revealed very mild to mild degenerative changes of the lumbar spine, "very slight" spondylolisthesis at L4-5 that was less than 2mm, and mild disc desiccation at L5-S1 with a left paracentral disc bulge.  Dr. R.D. noted that he was unable to opine as to whether the Veteran's lumbar spine condition was the result of the 1977 accident.

The July 2012 VA examination report shows the examiner recorded a diagnosis of degenerative disease of the lumbar spine.  See Report at p.15.  The Veteran reported a history of his back hurting after he was struck by a vehicle in service and injured his left leg, then in 1978 when he slipped unloading supplies and hurt his back, and then after service in a work incident.  Later in the report, the examiner noted that the Veteran admitted he had filed a claim for workman's compensation relating to his back in the past.  The examiner noted that the Veteran occasionally used a cane.  The examiner noted that the Veteran's gait was normal, and his leg lengths were equal bilaterally.  An x-ray revealed degenerative changes, primarily involving the lower lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was not caused or aggravated by the Veteran's service-connected left knee disability.  See report at p.32.  The examiner reasoned that the Veteran's left tibia and fibular fracture was well-healed with no malunion on radiographic interpretation that day, both lower extremities are the same length, he had a normal gait, and there was no shift in alignment of the spine.  The examiner further noted again that the Veteran admitted to the examiner that he incurred a post-service job injury to his back for which he received workman's compensation.

The Board notes that the July 2012 VA examiner also provided a negative opinion for direct service connection, but the examiner cited in his report to a lack of complaint in service, whereas as shown above, the service treatment records show one complaint of low back pain in February 1978.  Therefore, the Board finds that the direct service connection opinion piece of the report has less probative value.

An April 2017 VA examination report shows the VA examiner noted a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran reported a history of being hit as a pedestrian in service and breaking his left leg, and that soon after his back pain started, and that he believed it was due to compensating for the left leg.  The examiner's opinion report also notes the Veteran's history of back pain in February 1978.  The Veteran reported experiencing constant aching pain, worse with activity.  The examiner noted that a March 2017 MRI of the lumbar spine revealed arthritis at L4-L5.  The examiner opined (in two opinion piece documents) that it is less likely than not that the Veteran's lumbar spine disability is related to his active service.  The examiner reasoned that the Veteran's low back pain in service in 1978 was acute only, and mild degenerative arthritis was not diagnosed until 30 years after discharge from service.  The examiner further noted there was no record of chronicity of care.  Regarding secondary service connection, the examiner opined that it is less likely than not that the Veteran's lumbar spine disability was caused or aggravated by his left knee disability.  The examiner reasoned that arthritis in one joint does not cause arthritis in another joint, and that in this case the Veteran's arthritis was more likely related to his being overweight and his age, that more than half of adults have an incidental finding of arthritis of the spine. 

The Board acknowledges that in March 2008, the Veteran submitted an opinion letter from a chiropractor, M.M., in which he opined that the Veteran's low back condition was caused by his service-connected left knee disability.  M.M. reasoned that the left knee disability caused the Veteran to carry his weight differently and put more stress on the right knee and resulted in an imbalance leading to the low back condition.

Similarly, a November 2008 opinion letter by the same chiropractor, M.M., shows he opined that the Veteran's low back condition was caused by the Veteran placing more weight and stress on his right knee (than the left), resulting in an imbalance.

A June 2016 opinion letter by another chiropractor, J.E., shows he noted he examined the Veteran, that spinal distortion" and an altered gait were observed, that the Veteran reported he had osteoarthritis, and J.E. opined that the injuries the Veteran reported in service 1977 and 1978 caused the Veteran's back condition (on a direct basis).

Regarding direct service connection, in light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's low back disability is related to his active service.  The Board finds the opinions of the April 2017 VA examiner to be the most probative evidence of record in this regard based on the detail in the examination report, as well as the more detailed rationale for the conclusion.  Moreover, as noted by the April 2017 VA examiner, the prolonged period from the time of separation until 2008, when arthritis was first shown, tends to weigh heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  The Board adds that the Veteran admitted to the July 2012 VA examiner that he injured his back at work after service.  While the Board acknowledges again the June 2016 opinion letter of the Veteran's chiropractor, J.E., in which J.E. opined that the Veteran's low back condition is related to the 1977 and 1978 incidents in service, J.E. provided no rationale for the conclusion insofar as direct service connection is concerned.  Rather, J.E. appeared to provide reasoning in support of secondary service connection.  Therefore, due to this incongruency within the opinion, and based on its brevity, the Board finds the opinion of the April 2017 VA examiner to be far more probative.

The Board adds that there is no evidence within one year of discharge of characteristic manifestations of low back arthritis to a compensable degree.  The first record of complaint post-service was when the Veteran filed his original claim for service connection in April 1990 (uploaded in VBMS file as April 1919).  Arthritis was not shown on x-rays until 2008.  Therefore, service connection may not be presumed.  See 38 C.F.R. § 3.309(a).

Regarding secondary service connection, the Board also finds that the preponderance of the evidence is against finding that the Veteran's low back disability is caused or aggravated by his service-connected left knee or left tibia and fibula disability.  The Board finds the July 2008, July 2012, and April 2017 VA examiner's opinions to be the most probative evidence of record regarding whether the Veteran's low back disability was caused by his service-connected left knee disability, and the latter two opinions to be the most probative as to whether it was aggravated by the left knee disability.  The July 2008 and July 2012 VA examiners specifically noted that the Veteran had a normal gait and there was no shift in wear bearing or alignment of the spine.  The April 2017 VA examiner found no abnormal gait.  While the Board acknowledges that the Veteran's chiropractor, M.M., opined in March 2008 and November 2008 letters that the Veteran's low back condition was caused by his left knee disability, the Board finds the opinions of the VA examiners to be more probative based on the detailed findings provided in their reports and detailed rationale.  In fact, the cited basis for M.M.'s conclusion is that the Veteran has an altered gait, but the underlying treatment records showing an altered gait were not provided, whereas the VA examination reports clearly show no altered gait was found on examination.

The Board acknowledges the Veteran's lay contention that his low back disability was in fact caused by the 1977 and 1978 incidents in service, or caused or aggravated by his service-connected left knee disability.  While the Board acknowledges his lay contentions, the Board ultimately finds the medical opinions of the above discussed VA examiners to be more probative based on the detailed findings and rationales provided by them as discussed above.  

The Board acknowledges the October 2008 statement by the Veteran's daughter in which she opined that the Veteran's back condition is due to shifting his weight to his right leg due to his service-connected left knee disability.  Ultimately, however, the Board finds the opinions of the July 2008, July 2012, and April 2017 VA examiners to be more probative for the reasons noted above, including the level of detail in their reports, as well as the fact that they are supported by the objective medical evidence of record.  As explained above, which the Board acknowledged that the Veteran's chiropractor, M.M., opined in March 2008 and November 2008 letters that the Veteran's low back condition was caused by his left knee disability, the Board finds the opinions of the VA examiners to be more probative based not only on the detailed findings provided in their reports and detailed rationale, but also on the fact that M.M.'s conclusion cites to an altered gait, but the underlying treatment records showing an altered gait were not provided, whereas the VA examination reports clearly show no altered gait was found on examination.

The Board also acknowledges all of the lay statements from EB, PB, and LK submitted by the Veteran in May 2016 in support of his claim.  The Board notes however, that these statements appear to be mostly pre-printed, then as if the names were filled in.  Regardless, these lay persons wrote that they knew the Veteran for five to five and a half years, and that his back condition was consistent with the 1977 incident.  Ultimately, the Board finds the opinion of the VA examiner to be more probative based on the detailed findings and rationale provided in the VA examination report.  

The May 2016 lay statement to the same effect, by E.B., Jr., shows he noted he knew the Veteran for "life" rather than five years, albeit not clear if that meant since 1977, but regardless, for the same reasons in the case of the other May 2016 lay statements, the Board finds the opinion of the VA examiner to be more probative.  

Finally, the Board acknowledges that the Veteran's ex-wife reported in an August 2008 statement that she married the Veteran in 1982, and that he complained of back pain that the Veteran attributed at the time to the 1977 accident.  While that may be so, the Board finds that her account of the Veteran's lay history five years after the incident tends to be outweighed in this case by the fact that the Veteran reported no problem with his back when treated after the accident in service, and his separation examination report shows examination of his spine was negative.  Moreover, none of the persons submitting lay statements are competent to report their observations but not determine that any observed symptoms were caused or aggravated by the accident or fall in service.

Therefore, in summary, the Board concludes that service connection for a low back disability is not warranted, and may not be presumed; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Left Knee - Prior to September 26, 2017

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (2012).  

A veteran's entire history is reviewed when making a disability determination.  
38 C.F.R. § 4.1 (2017).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service connected left knee disability is currently assigned a 10 percent rating under Diagnostic Code 5262 effective November 28, 1997 (rated as a fracture, left tibia and fibula), and a 100 percent rating under Diagnostic Code 5055 effective September 26, 2017 to present (rated as status post total knee arthroplasty).  The Veteran seeks increased ratings.  See Claim, November 2006.

As an initial matter, the Board acknowledges that effective November 1, 2018, the Veteran's left knee disability rating is a reduced (staged) 30 percent rating under Diagnostic Code 5055.  Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis.  Thereafter, Diagnostic Code 5055 provides for a "minimum rating" of 30 percent, and that diagnostic code sets forth other rating criteria as well.  The Board notes that in this case however, the period on appeal does not extend beyond the date of this decision.  Therefore, the scope of this Board decision is limited to the ratings in effect through present, and not the future 30 percent rating.

For the period from September 26, 2017 to present, the Veteran's left knee disability is currently assigned a 100 percent disability rating under Diagnostic Code 5055 based on the fact that he underwent a total knee arthroplasty on September 26, 2017.  This 100 percent rating under Diagnostic Code 5055 already contemplates all identifiable residuals - including limitation of motion, instability, and functional impairment.  Because he is already assigned the maximum available schedular rating under Diagnostic Code 5055, the Board finds that an increased rating for the left knee disability for the period from September 26, 2017 to present on a schedular basis is not warranted.

For the period prior to September 26, 2017, the Veteran's left knee disability (fracture, tibia and fibular) is assigned a 10 percent rating under Diagnostic Code 5262.  The Veteran seeks an increased rating.  See Claim, November 2006.

Diagnostic Code 5262, tibia, fibula, impairment of, provides a 10 percent rating malunion with slight knee or ankle disability, 20 percent for moderate, and 30 percent for marked; a 40 percent rating is provided for nonunion of, with loose motion, requiring a brace.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5260, leg, limitation of flexion, provides for evaluations as follows: flexion limited to 60 degrees (0 percent); flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5261, leg, limitation of extension, provides for evaluations as follows: extension limited to 5 degrees (0 percent); extension limited to 10 degrees (10 percent); extension limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); extension limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2017).

Separate ratings under Diagnostic Code 5260 and 5261 for limitation of flexion and extension, respectively, may be assigned for disability of the same joint and would not constitute pyramiding (if both are compensable).  See VAOPGCPREC 9-04 (2004).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).

Diagnostic Code 5257, knee, other impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2017).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, cartilage, semilunar, dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5259, cartilage, semilunar, removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2017).

In VAOPGCPREC 9-98, VA's General Counsel noted with respect to Diagnostic Code 5259 that removal of semilunar cartilage or meniscus may result in loss of motion.  As such, it may constitute pyramiding to award a rating for limitation of motion as a symptom of cartilage removal under Diagnostic Code 5259, and also rate that same limitation of motion under Diagnostic Codes 5260 or 5261.  Nevertheless, there will be circumstances when multiple symptoms result from the cartilage removal.  If limitation of motion as well as other symptoms result from cartilage removal, it would not be pyramiding under Esteban or 38 C.F.R. § 4.14 to award separate ratings by rating the limitation of motion under Diagnostic Codes 5260 or 5261, and the other symptoms under Diagnostic Code 5259.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran was afforded VA examinations in April 2007, July 2012, December 2015, and April 2017.

The April 2007 VA examination report shows the Veteran reported experiencing pain, swelling, and weakness in his left leg.  He reported he experiences no flare-ups.  He reported experiencing numbness in his left leg.  He reported it has no effect on his daily activities.  He reported he stopped working for a cable company as a sales manager five years prior due to his PTSD and leg disabilities.  On examination his posture and gait were normal, and he ambulated slowly but without any aid.  Examination of the left knee revealed mild tenderness present at the margins of the patella.  The Lachman test and drawer test were negative, and no instability was noted, and no crepitation.   Range of motion testing revealed flexion to 125 degrees, and extension to zero degrees, with painful motion noted.  The examiner noted there were moderate medial compartment degenerative changes and mild lateral compartment degenerative changes.  The examiner noted an MRI revealed a posterior horn free edge tear probably degenerative in the medial meniscus, with medial joint space loss, chondromalacia, and minimal degeneration of the anterior cruciate ligament and fibular collateral ligament.  An osteochondral abnormality was also noted, probably degenerative, on the lateral femoral trochlea with degeneration of the quadriceps tendon, and a medial joint spur.  The examiner noted that x-rays revealed a healed fracture of the distal third of the tibia and fibula with mild remodeling deformity, and osteoarthritis changes in the knee with mild narrowing of the lateral compartment and bony spurs at the knee joint.  The examiner recorded a diagnosis of an "old healed fracture of the left tibia and fibula with no functional loss."  

The July 2012 VA examination report shows the examiner noted a diagnosis of degenerative arthritis of the knees.  He reported he was told he has neuropathy in both lower extremities, but that no one told him the etiology.  He also reported he was told that his knee has arthritis and was "bone on bone."  The Veteran reported experiencing flare-ups of pain with prolonged walking or standing.  Range of motion testing revealed left knee flexion to 70 degrees, and extension to zero degrees, with no objective evidence of painful motion, and no subjective complaints of pain, including after repetitive use testing.  Functional loss due to limitation of motion and incoordination was noted, including after repetitive use, but the examiner opined it did not result in additional loss of motion.  Crepitation with range of motion testing was found.  Muscle strength testing in flexion and extension was 5/5.  Instability testing, including Lachman testing, posterior drawer testing, and valgus/varus testing was all normal.  No evidence of subluxation was found.  No meniscal abnormality was noted.  No scar was found on the left knee.  A scar was noted on the right knee, but not the left.  It was noted that the Veteran regularly uses a knee brace, and occasionally uses a cane.  X-rays revealed, among other things, a mild to moderate degree of medial and lateral tibiofemoral compartmental joint space narrowing with spurring, and posterior-superior and posterior-inferior patellar degenerative spurring.  Regarding any impact on his occupational functioning, it was noted that the Veteran reported difficulty standing or walking for any length of time due to pain in his knees.  The examiner had also performed reflex and sensory testing (see report at p.20).  Deep tendon reflexes were 2+ in the knee and ankle.  Sensory testing to light touch was normal in the thigh/knee, lower leg/ankle, and foot/toes.  Straight less testing was negative, and no neurological abnormalities were found.  

The December 2015 VA examination report shows the examiner noted a diagnosis of degenerative arthritis of both knees.  The Veteran reported flare-ups of the left knee and that he has to "slow down" and be less active.  The Veteran described his functional loss due to the left knee disability as an inability to run, being limited to one high school track circuit walking, and difficulty squatting to clean.  Range of motion testing revealed flexion to 115 degrees, and extension to zero degrees, including after repetitive use testing, with painful motion noted.  No objective evidence of pain with weight bearing was found.  The examiner opined that with repeated use over time, or during a flare-up, pain and lack of endurance would further limited functional ability; the examiner described such additional functional loss in terms of degrees of limitation of motion - that the range of flexion would be limited to 105 degrees, but that extension would not be further limited.  Muscle strength testing was 5/5.  No muscle atrophy was found.  No instability was found on Lachman, posterior drawer, and varus/valgus testing.  No meniscal condition was found.  The examiner noted a scar, apparently on the right knee (as was shown on the July 2012 VA examination).  The examiner noted the Veteran uses a constant knee brace.  Imaging revealed remodeling distal shafts of the tibia and fibula from old healed fractures.  Regarding occupational impairment, the examiner opined that the Veteran was limited in weight bearing, and could not perform squatting or kneeling.  

The April 2017 VA examination report shows the examiner noted a diagnosis of degenerative arthritis.  He reported worsened knee pain with activity, but no flare-ups.  The Veteran described his functional loss due to the left knee disability as being limited to walking for 10 minutes without a break.  Range of motion testing was all normal, with no painful motion found.  No additional functional loss or limitation of motion was found on repetitive use testing.  The examiner noted that he could not opine as to whether functional ability would be further limited with repeated use over time without resorting to mere speculation, and reasoned there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted later in the report that range of motion testing had been performed pursuant to Correia v. McDonald (weight bearing and nonweight bearing, active and passive).  Muscle strength testing was 5/5.  No muscle atrophy was found.  No instability was found on Lachman, posterior drawer, and varus/valgus testing.  No meniscal condition was found.  No scar was found.  Imaging revealed remodeling distal shafts of the tibia and fibula from old healed fractures.  Regarding occupational impairment, the examiner opined that the Veteran was limited in weight bearing, and could not perform squatting or kneeling.  The examiner noted a review of the MRI discussed above.  

A March 2017 private evaluation by Dr. Y.M., an orthopedic surgeon who later performed the Veteran's total knee arthroplasty in September 2017, shows the Veteran reported he was tired of his left knee pain.  Examination revealed muscle strength of 5/5.  Range of motion was limited to 100 degrees of flexion, and 10 degrees of extension, without pain.  Instability testing was all negative.  Four radiographs revealed "severe degenerative joint disease."  It was noted that joint replacement was recommended.  See PTRs, received April 2017.

An August 2017 private evaluation report by Dr. Y.M. shows the Veteran reported constant pain, increased with activity up to a 10/10.  He reported it was at the point where it was affecting all of his activities.  He reported he was unable to manage his work, home needs, care for family members, and attend to personal hygiene needs.  He reported the pain inhibits his ability to climb stairs or stand from a seated position well, and that he was unable to walk more than 50 feet without resting.  Examination revealed crepitation with motion.  Strength testing was 5/5.  Range of motion testing revealed flexion to 100 degrees, and extension to 10 degrees, without pain.  All instability testing was negative.  Motor and sensory examination were normal.  X-rays revealed marked degenerative changes with bone-on-bone articulation in the medial compartment, and the assessment was end-stage degenerative joint disease of the left knee.  See CAPRI, received October 2017.

The Board has reviewed all of the other medical evidence of record, which does not show any symptoms more severe for rating purposes than those discussed above.

For the period prior to September 26, 2017, the Board finds that the preponderance of the evidence is against finding that the Veteran's symptoms met or approximated the criteria for a higher rating under Diagnostic Code 5262 at any time.  No malunion of the tibia or fibula is shown at any time.  Rather, diagnostic testing has shown that the in-service fracture has healed.  Therefore, entitlement to the next higher 20 percent rating for malunion of the tibia or fibula, with moderate knee or ankle disability, is not shown by the evidence of record.

The Board has considered whether entitlement to a higher rating would be warranted under any other diagnostic code.  The Board is sympathetic that, ultimately, by August 2017, x-rays revealed "marked" degenerative changes with "bone-on-bone" articulation in the medial compartment, with an assessment of end-stage DJD that led to the total knee arthroplasty performed by Dr. Y.M. on September 26, 2017.  At the same time, however, no significant limitation of motion has been shown at any time during the period on appeal, and no instability.  Therefore, in this case, given the finding of a meniscal tear by an MRI in the April 2007 VA examination report, the Board finds that the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5258, cartilage, semilunar, dislocated, which provides a 20 percent rating for frequent episodes of locking, pain, and effusion, for the entire period prior to September 26, 2017.  

The Board has considered whether a separate or higher rating is warranted under Diagnostic Codes 5256, 5257, 5259, 5260, or 5263 (5261 will be addressed below).  As the evidence does not show ankylosis of the left knee, a rating under Diagnostic Code 5256 is not warranted.  There is no evidence of any instability or subluxation, such that a separate rating under Diagnostic Code 5257 is not warranted.  Flexion is not shown to be limited to 45 degrees or less, such that a compensable rating would not be warranted under Diagnostic Code 5260.  While extension is shown to be limited to 10 degrees in the March 2017 and August 2017 records by Dr. Y.M., the Board finds in this case that assigning a separate rating under Diagnostic Code 5261 would constitute impermissible pyramiding, because the 20 percent rating granted herein under Diagnostic Code 5258 already contemplates the Veteran's symptoms involving "pain," and a rating under Diagnostic Code 5261 would contemplate limitation of motion due to pain.  See also VAOPGCPREC 9-98; 38 C.F.R. § 4.14 (2017).  Genu recurvatum is not shown, such that a rating under Diagnostic Code 5263 is not warranted.  The Board adds that Diagnostic Code 5259, cartilage, semilunar, removal, only provides for a maximum 10 percent rating, which is lower than the 20 percent granted herein.

The Board finds that the DeLuca factors are not applicable to the 20 percent rating granted herein under Diagnostic Code 5258 because that code is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, in summary, the Board concludes that for the period prior to September 26, 2017, entitlement to a 20 percent rating is warranted; entitlement to a rating in excess of 20 percent prior to September 26, 2017, and 100 percent thereafter is not warranted; as the preponderance of the evidence is against assigning higher ratings, the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability, is denied.

For the period prior to September 26, 2017, entitlement to a 20 percent evaluation for left knee fracture, tibia and fibula, is granted.

From September 26, 2017, entitlement to an evaluation in excess of 100 percent for left knee total knee arthroplasty is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


